
	
		I
		111th CONGRESS
		1st Session
		H. R. 3498
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mrs. Lummis (for
			 herself, Mr. Thompson of Mississippi,
			 Ms. Shea-Porter,
			 Mr. Simpson,
			 Mr. Aderholt, and
			 Mr. Price of North Carolina)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend section 119 of title 17, United States Code, and
		  the Communications Act of 1934 to permit satellite carriers to retransmit the
		  signals of certain noncommercial, educational broadcast stations outside their
		  local markets, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Statewide PTV Access Act of
			 2009.
		2.Secondary
			 transmission of noncommercial stations by satellite carriers outside local
			 markets
			(a)Secondary
			 transmissionsSection
			 119(a)(2)(C) of title 17, United States Code, is amended—
				(1)by redesignating
			 clauses (iii), (iv), and (v) as clauses (iv), (v), and (vi), respectively;
			 and
				(2)by inserting after
			 clause (ii) the following:
					
						(iii)Noncommercial
				educational broadcast stations
							(I)Secondary
				transmissions within State-wide networkIn the case of a
				State-wide network of noncommercial educational broadcast stations, the
				statutory license provided for in subparagraph (A) shall apply to the secondary
				transmission of any noncommercial educational broadcast station in that
				State-wide network to any subscriber in any county within that State that is
				located outside that station’s local market and is not served by a
				noncommercial educational television broadcast station that is located within
				that State.
							(II)State-wide
				network definedIn this
				clause, the term State-wide network of noncommercial educational
				broadcast stations is a network of three or more noncommercial
				educational broadcast stations that are licensed to a single State, political,
				educational, or special purpose subdivision of a State, or a single public
				agency.
							.
				(b)Royalty
			 feeSection 119(b)(1)(B) of
			 title 17, United States Code, is amended by inserting or paragraph
			 (2)(C)(iii) after subscriber under paragraph (3).
			3.Amendments to the
			 Communications Act of 1934
			(a)In
			 generalSection 325(b)(2) of the Communications Act of 1934 (47
			 U.S.C. 325 (b)(2)) is amended—
				(1)by striking
			 or at the end of subparagraph (D);
				(2)by striking the
			 period at the end of subparagraph (E) and inserting ; or;
			 and
				(3)by inserting after
			 subparagraph (E) the following new subparagraph:
					
						(F)to retransmission of the signal of a
				television broadcast station outside the station’s local market by a satellite
				carrier directly to its subscribers, if—
							(i)such station is a part of a network of
				three or more noncommercial educational broadcast stations that are licensed to
				a single State, political, educational, or special purpose subdivision of a
				State, or a single public agency; and
							(ii)the satellite
				carrier retransmits the secondary signal of such eligible noncommercial
				educational broadcast station only to its subscribers—
								(I)located in any county within that State
				that is located outside that station’s local market; and
								(II)not served by another noncommercial
				educational broadcast station that is located within that
				State;
								.
				(b)Distant
			 SignalsSection 339(a)(1) of the Communications Act of 1934 (47
			 U.S.C. 339 (a)(1)) is amended by adding at the end the following new
			 subparagraph:
				
					(C)In the case of a network of three or more
				noncommercial educational broadcast stations that are licensed to a single
				State, political, educational, or special purpose subdivision of a State, or
				public agency, a satellite carrier may carry the signals of such network to all
				subscribers in any county within that State that is located outside that
				station’s designated market area and is not served by another noncommercial
				educational broadcast station located within that
				State.
					.
			
